I think that McGinty v. Succession of Henderson, 41 La.Ann. 382, 6 So. 658, and Rassat v. Vegas, 173 La.Ann. 778,138 So. 665, cannot be reconciled, and that therefore the latter and later case in effect overrules the former earlier case, and I think too that the rule which is established by the Rassat case is that there cannot be parol proof establishing the fact that a payment was intended as an acknowledgment of the debt but that if there is a written acknowledgment that some debt is due, there may be parol evidence identifying the acknowledgment with some particular debt.
I therefore concur. *Page 276